DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the allowance office action on the merits of Application No. 16/753,573 filed on 04/03/2020. Claims 1-4, 6-7, 9-17, and 19-20 are pending. 

Examiner’s Amendment
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Attorney Mathew Welker (Reg. no. 53,756) on 8/22/2022 and 8/23/2022.
Claim 1: 
Line 17, the phrase “the compound pinion including one or more sets of many gear teeth” has been amended to read: -- the compound pinion including two rows of many gear teeth--.
Claim 2: 
Line 1, the phrase “ the compound pinion has two rows of gear teeth,” has been amended to read: –the two rows of gear teeth of the compound pinion comprise--
Line 4, the limitation “ a stator ring gear” has been amended to read: --the stator ring gear --
Claim 4: 
Line 1, the limitation “ the gear teeth” has been amended to read: -- the  stator ring gear teeth and compound pinion teeth --
Claim 5 has been cancelled.
Claim 7: 
Line 4, the parenthesis “ )”  at the end has been removed.
Claim 9: 
Line 1, the preamble “ the actuator assembly of claim 8 ” has been amended to read: -- the actuator assembly of claim 1 --
Claim 10: 
Line 1, the preamble “ the actuator assembly of claim 8 ” has been amended to read: -- the actuator assembly of claim 1 --

Examiner’s reasons for allowance
Claims 1-4, 6-7, 9-17, 19-20 are allowed. The following is an examiner’s statement of reasons for allowances: 
The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see remarks, filed on 08/17/2022, page. 7 section: allowable subject matter and Non-final office action dated on 03/10/2022, pages 18-19) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655